[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 448 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 449 
Where the Board of Elections under sections 117 and 118 of the Election Law (Cons. Laws, ch. 17) determines that the application and affidavit submitted therewith by a duly qualified voter is sufficient to permit him to vote as an absentee voter, the vote cannot be questioned in this action after election, where the vote has been received without objection or challenge and the jurisdictional defects are not sufficient to change the result.
We do not approve by this decision the form of the affidavits submitted.
The judgment should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment affirmed. *Page 453